DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on Mar. 25, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,214,817 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Status of Claims
Claims 19-38 are pending in the application.

Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive.
Claims 19 and 20 follow.  Claims 19 and 20 are each rejected under § 103 over Maxson, in view of Larsson et al. (see Rejections for Claims 19 and 20 below).
Claim 19.  A screen intake, comprising:
a hollow body defining a longitudinal axis, the hollow body including a sidewall defining first and second ends, the hollow body further including an outlet in the sidewall; a first screen mounted on the first end; a second screen mounted on the second end; and
at least one internal plate disposed within the hollow body to define a first hollow portion and a second hollow portion within the hollow body,
wherein said hollow body is submerged in fluid flow,
wherein fluid flow filtered through the first screen is directed into the first hollow portion to define a first flow, said first flow being directed toward the at least one internal plate,

wherein the at least one internal plate is adapted to merge the first fluid flow and the second fluid flow to form merged fluid flow, said merged fluid flow being directed to the outlet.

Claim 20.  A method of reducing flow turbulence in a submerged screen intake comprising:
filtering a first fluid flow through a first screen mounted on a first end of a submerged screen intake, the first fluid flow entering a hollow interior of the submerged screen intake;
filtering a second fluid flow through a second screen mounted on a second end of the submerged screen intake, the second fluid flow entering the hollow interior from a direction opposite the first fluid flow;
merging the first fluid flow and the second fluid flow using at least one internal plate disposed within a hollow body to form a merged fluid flow; and
directing the reduced turbulence merged fluid flow to an outlet.

Claims 19 and 20 are disclosed by Maxson, in view of Larsson et al., as shown below:

    PNG
    media_image1.png
    681
    946
    media_image1.png
    Greyscale

The combination statements follow for Claims 19 and 20, with the claim language in bold-faced type.
Regarding Claim 19 – One of ordinary skill in the art at the time the invention was made would have been motivated to construct the Maxson hollow body with:
the at least one internal plate disposed within the hollow body to define a first hollow portion and a second hollow portion within the hollow body,

as taught by Larsson et al., where Maxson, in view of Larsson et al., disclose:
wherein fluid flow filtered through the first screen is directed into the first hollow portion to define a first fluid flow, said first fluid flow directed toward the at least one internal plate, 
wherein fluid flow filtered through the second screen is directed into the second hollow portion to define a second fluid flow, said second fluid flow being directed toward the at least one internal plate in a direction opposed from the first fluid flow, and
wherein the at least one internal plate is adapted to merge the first fluid and the second fluid flow to form a merged fluid flow, said merged fluid flow being directed to the outlet,

since: 
1).	Maxson is already modifying the internal structure of the screen intake so that the flow is more uniformly distributed, such that the screen intake can be operated at twice its capacity and still keep the maximum peak flow velocity to under 0.5 fps to protect fish and other aquatic organisms from harm (see Maxson 1:13-34); and Maxson does this with single pipe flow modifiers (see Maxson annotated Figure 3 above, disclosing a first single pipe flow modifier and a second single pipe flow modifier) and further states at 1:19-24, that a single pipe flow modifier “is able to increase the flow uniformity, which is the ratio of the average to peak flows, to about 72% as compared to just 32% for a cylinder without a flow modifier,” leaving room for improvement above 72%; and
2).	Like Maxson, Larsson et al. is interested in the cross-sectional velocity profile being uniform for a low flow rate (i.e., the even distribution of the flow of an influent liquid, in a laminar flow) (see Larsson et al. 1:61-68);
3).	Like Maxson using pipe flow modifier obstacles to achieve cross-sectional velocity profile uniformity, Larsson et al. achieves cross-sectional velocity profile uniformity by “interposing in the flow path a plurality of obstacles or baffles suitably positioned and shaped” (see Larsson et al. Abstract), where the baffles are in the form of solid plates (plate baffles 29 shown in Figure 4) or plates with openings (plates 36 with openings 37 
4).	Maxson would have an interest in installing the internal plate, as taught by Larsson et al., in the Maxson hollow body, to further improve flow uniformity such that the flow uniformity is increased above the 72% effected by the single pipe flow modifiers (see Point 1 above).
Regarding Claim 20 – One of ordinary skill in the art at the time the invention was made would have been motivated to provide the Maxson hollow body with:
at least one internal plate disposed within a hollow body,
as taught by Larsson et al., where Maxson, in view of Larsson et al., disclose:
A method of reducing flow turbulence in a submerged screen intake . . . 

merging the first fluid flow and the second fluid flow using at least one internal plate disposed within a hollow body to form a merged fluid flow; and directing the reduced turbulence merged fluid flow to an outlet,

since:
1).	Maxson is already modifying the internal structure of the screen intake so that the flow is more uniformly distributed, such that the screen intake can be operated at twice its capacity and still keep the maximum peak flow velocity to under 0.5 fps to protect fish and other aquatic organisms from harm (see Maxson 1:13-34); and Maxson does this with single pipe flow modifiers (see Maxson annotated Figure 3 above, disclosing a first single pipe flow modifier and a second single pipe flow modifier) and further states at 1:19-24, that a single pipe flow modifier “is able to increase the flow uniformity, which is the ratio of the average to peak flows, to about 72% as compared to just 32% for a cylinder without a flow modifier,” leaving room for improvement above 72%; and
2).	Like Maxson, Larsson et al. is interested in the cross-sectional velocity profile being uniform for a low flow rate (i.e., the even distribution of the flow of an influent liquid, in a laminar flow) (see Larsson et al. 1:61-68);
3).	Like Maxson using pipe flow modifier obstacles to achieve cross-sectional velocity profile uniformity, Larsson et al. achieves cross-sectional velocity profile uniformity by 
4).	Maxson would have an interest in installing the internal plate, as taught by Larsson et al., in the Maxson hollow body, to further improve flow uniformity such that the flow uniformity is increased above the 72% effected by the single pipe flow modifiers (see Point 1 above).
Regarding Claim 20 and “reduced turbulence” – See “Claim Interpretation” section below for how the functional limitation of reduced turbulence is interpreted.
See Rejection for Claim 20 below for how Maxson, in view of Larsson et al., meet the “reduced turbulence” limitation inherently.  Specifically, the disclosed internal plate inherently causes a reduced turbulence merged fluid flow (see Maxson annotated Figure 3 above).  This is because the solid part of the internal plate does not allow the first fluid flow (from the first hollow portion of the screen intake) and the second fluid flow (from the second hollow portion of the screen intake) to impingement mix, and as such, the internal plate reduces turbulence relative to no internal plate.

Regarding Claims 19 and 20 – Applicant argues that Maxson, in view of Larsson et al., is an improper combination because, “Maxson contains no disclosure related to the internal plate,” and
. . . in Larsson, the first and second fluid flows do not approach this internal plate from opposite directions as presently claimed nor does the internal plate result in first and second fluid flows forming a merged fluid flow after contacting the internal plate. Instead, Larsson teaches that an inlet flow comprising a liquid/liquid suspension or emulsion approaches an internal plate from a single direction, whereby the liquid/liquid suspension is subsequently divided into lighter and heavier phases based on the specific gravity of the liquids within the suspension/emulsion.  (See Applicant’s Remarks Pages 8-9)

These arguments are unpersuasive because, as Applicant points out, Larsson et al. teaches an internal plate (see above paragraph).  However, Applicant mistakenly requires Larsson et al. to disclose limitations that Maxson, in view of Larsson et al., disclose in the Rejections for Claims 19 and 20 below.  One cannot show nonobviousness by attacking references individually (first Larsson et al., then Maxson, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
These arguments are also unpersuasive because Maxson, in view of Larsson et al., disclose Claims 19 and 20, including the limitations under discussion (see Rejection for Claims 19 and 20 below).

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Similar to independent Claims 1 and 19 in the parent application (now patent US-10214871-B2), initial Claims 19 and 20 of the instant application (filed 9/16/2019) recited:
Claim 19.  A screen intake, comprising . . . 
wherein the at least one internal plate is adapted to merge fluid flow from the first hollow portion and the second hollow portion to form a reduced turbulence merged fluid flow, said reduced turbulence merged fluid flow being directed to the outlet.

Claim 20. A method of reducing flow turbulence in a submerged screen intake comprising . . . 
merging the first fluid flow and the second fluid flow using at least one internal plate disposed within a hollow body to form a reduced turbulence merged fluid flow; and directing the reduced turbulence merged fluid flow to the outlet.

The recited internal plate inherently causes a reduced turbulence merged fluid flow.  This is because the solid part of the internal plate does not allow the first fluid flow (from the first hollow portion of the screen intake) and the second fluid flow (from the second hollow portion of the screen intake) to impingement mix, and as such, the internal plate reduces turbulence relative to no internal plate.  The Original Disclosure supports this interpretation at Page 5, lines 5-14, and in the fluid flow lines shown in the Figures 1-5.
The recited “pipes” are interpreted to mean the pipe flow modifiers disclosed throughout the Original Disclosure (see Original Disclosure Abstract; Page 4, line 5, to Page 5, line 14; Page 8, line 21, to Page 9, line 8; and Page 9, line 17-20).  No other “pipe” is disclosed.

Claim Objections
Claims 19-38 are objected to Claims 19-38 are objected to because of the following.  Appropriate correction is required.
A).	Claim 1 recites:
Claim 1. A screen intake comprising . . . a fluid flow . . . fluid flow . . . fluid flow . . . .

It is unclear how the various fluid flows are related.  The suggestion is to choose between “a fluid flow” or “fluid flow” and then consistently apply the choice in Claim 1 and its dependent claims.
B).	Claim 1 recites:
Claim 1. A screen intake comprising . . . a first fluid flow . . . said first fluid flow . . . a second fluid flow . . . said second fluid flow . . . the first fluid flow . . . the first fluid flow . . . the second fluid flow . . . .

It is unclear how “said first fluid flow” is related to “the first fluid flow.”  It is unclear how “said second fluid flow” is related to “the first fluid flow.”  The suggestion is to choose a definite article and use it consistently in Claim 1 and its dependent claims.
C).	Claim 20 recites:
Claim 20.  A method . . . in a submerged screen intake . . . comprising . . . a submerged screen intake . . . the submerged screen intake . . . the submerged screen intake . . . .

The second instance of “a submerged screen intake” should be “[[a]] [the] submerged screen intake,” since antecedent basis has already been provided in the preamble.
D).	Claim 22, line 3, recites “disposed disposed,” and should recite “

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 20 and 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 follows.
Claim 20.  A method of reducing flow turbulence in a submerged screen intake comprising:
filtering a first fluid flow through a first screen mounted on a first end of a submerged screen intake, the first fluid flow entering a hollow interior of the submerged screen intake;
filtering a second fluid flow through a second screen mounted on a second end of the submerged screen intake, the second fluid flow entering the hollow interior from a direction opposite the first fluid flow;
merging the first fluid flow and the second fluid flow using at least one internal plate disposed within a hollow body to form a merged fluid flow; and
directing the reduced turbulence merged fluid flow to an outlet.

The Original Disclosure supports the merging step occurring within the submerged screen intake – but does not support the merging step occurring within or outside the submerged screen intake, as recited in Claim 20 (see entire Original Disclosure for the merging step occurring within the submerged screen intake, but not outside the submerged screen intake).  As such, the claimed merging step occurring outside the submerged screen intake is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the reduced turbulence merged fluid flow” without the necessary antecedent basis.  It is unclear how “the reduced turbulence merged fluid flow” is related to the previously recited “merged fluid flow,” if at all.
Claim 20 recites, “A method of reducing flow turbulence in a submerged screen intake comprising . . . .”  It is unclear from the body of the claim how the flow turbulence is reduced in the submerged screen intake, since the only “reduced turbulence” mentioned in the body of the claim is “the reduced turbulence merged fluid flow,” without the necessary antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-24, 27-32, and 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maxson (US-6051131-A, Apr. 18, 2000), in view of Larsson et al. (US-4400280-A, Aug. 23, 1983).  Maxson, in view of Larsson et al. are hereinafter known as the Combination.
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claims 19, 21-24, and 27-30 – Maxson discloses a screen intake (see Maxson annotated Figure 3 below, “Screen Intake”), comprising:

    PNG
    media_image2.png
    683
    734
    media_image2.png
    Greyscale

a hollow body defining a longitudinal axis, the hollow body including a sidewall defining first and second ends, the hollow body further including an outlet in the sidewall; a first screen mounted on the first end; a second screen mounted on the second end (see Maxson annotated Figure 3 above) . . . 
wherein said hollow body of the screen intake is submerged in a fluid flow (see Maxson Title and annotated Figure 3 above).
Maxson does not disclose whether the hollow body has structure within, but from the flow lines shown in Figure 3 and Maxson itself, there is nothing that precludes the hollow body from having structure within.  In other words, Maxson discloses the claimed apparatus but does not teach the at least one internal plate disposed within the hollow body, wherein:
the at least one internal plate disposed within the hollow body to define a first hollow portion and a second hollow portion within the hollow body,
wherein fluid flow filtered through the first screen is directed into the first hollow portion to define a first fluid flow, said first fluid flow directed toward the at least one internal plate, 
wherein fluid flow filtered through the second screen is directed into the second hollow portion to define a second fluid flow, said second fluid flow being directed toward the at least one internal plate in a direction opposed from the first fluid flow, and
wherein the at least one internal plate is adapted to merge the first fluid and the second fluid flow to form a merged fluid flow, said merged fluid flow being directed to the outlet.

Maxson discloses the screen velocity profile must be uniform across the first and second screens.  (See Maxson Figures 1A, 2A, and 4A and 2:34-36, 2:41-42, and 2:50-52) Maxson further teaches that the maximum peak velocity is 0.5 seconds or below.
. . . Still more important, however, is the necessity of protecting fish and other aquatic organisms from harm and preventing buildup of debris along the length of the screen by ensuring that the maximum peak flow velocity through any of the slots of the intake screen is kept at 0.5 feet per second or below . . . . (See Maxson 1:13-18)

Maxson teaches that with no flow modification by flow modifiers (i.e. pipe flow modifiers) within the intake screen, the maximum 0.5 feet per is second is reached and the average flow through the screen is only 0.16 fps.  (See Maxson Figure 1A) When pipe flow modifiers within the intake screen are used, the flow across the screen is modified to be more uniform (see Maxson Figure 2A relative to Maxson Figure 1A), and the average flow through the screen is more than doubled from 0.16 fps to 0.36 fps. In other words, by modifying the internal structure of the screen intake so that the flow is more uniformly distributed, the screen intake can be operated at more than twice its capacity and still keep the maximum peak flow velocity to under 0.5 fps to protect fish and other aquatic organisms from harm.
Maxson further teaches that a single pipe flow modifier “is able to increase the flow uniformity, which is the ratio of the average to peak flows, to about 72% as compared to just 32% for a cylinder without a flow modifier.” (See Maxson 1:18-24; and annotated Figure 3 above showing the single pipe flow modifier connecting the first screen with the hollow body and the single pipe flow modifier connecting the second screen with the hollow body).  As such, there is room for improving cross-sectional flow uniformity to above 72%.
Like Maxson, Larsson et al. is in the field of liquid separations.  Like Maxson, Larsson et al. is interested in increasing cross-sectional flow uniformity through the separator, i.e., a securing a more even distribution of the flow of a liquid.  (See Larsson et al. 1:62-2:5; Title; Abstract; Figures 1-4 and 7; and 
the at least one internal plate (plates 15, where the plates 15 are in the form of solid plates, i.e., plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) disposed within the hollow body (separation chamber 10) to define a first hollow portion and a second hollow portion within the hollow body, where any one of the eighteen plates 15 divides the hollow body into a first hollow portion and a second hollow portion within the hollow body (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27).
Like Maxson, Larsson et al. discloses liquid that enters the hollow body (separation chamber 10) from the side, at inlet 24, and flows to the outlet (outlet portion 11 comprising a funnel-shaped trough 12) below. (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Maxson annotated Figure 3 above)  Like Maxson, Larsson et al. operates the apparatus at the reduced flow velocities of laminar flow. (See Larsson et al. 1:62-68, where the apparatus is a laminar separation apparatus and the flow is decelerated) (See Maxson 1:13-18, where the maximum flow velocity is less than 0.5 fps because of “the necessity of protecting fish and other aquatic organisms from harm and preventing buildup of debris along the length of the screen”)  Like Maxson, Larsson et al. is interested in the cross-sectional velocity profile being uniform (i.e., the even distribution of the flow of an influent liquid). (See Larsson et al. 1:61-68) (See Maxson 1:19-24, where it is taught that a single pipe flow modifier is “is able to increase the flow uniformity, which is the ratio of the average to peak flows, to about 72% as compared to just 32% for a cylinder without a flow modifier” – and annotated Figure 3 above showing the single pipe flow modifier connecting the first screen with the hollow body and the single pipe flow modifier connecting the second screen with the hollow body) Like Maxson using pipe flow modifier obstacles to achieve cross-sectional velocity profile uniformity, Larsson et al. achieves cross-sectional velocity profile uniformity by “interposing in the flow path a plurality of obstacles or baffles suitably positioned and shaped” (see Larsson et al. Abstract), where the baffles are in the form of solid plates (plate baffles 29 shown in Figure 4) or plates 
When the Maxson obstacles, in the form of pipe flow modifiers to achieve cross-sectional velocity profile uniformity, are augmented with plate obstacles in the hollow body to do the same, as taught by Larsson et al., then Maxson, in view of Larsson et al., disclose:

    PNG
    media_image3.png
    681
    946
    media_image3.png
    Greyscale

wherein fluid flow filtered through the first screen is directed into the first hollow portion by the first pipe flow modifier to define a first fluid flow as indicated by the flow arrows, said first fluid flow directed toward the at least one internal plate as taught by Larsson et al., 
wherein fluid flow filtered through the second screen is directed into the second hollow portion by the second pipe flow modifier to define a second fluid flow as indicated by the flow arrows, said second fluid flow being directed toward the at least one internal plate as taught by Larsson et al. in a direction opposed from the first fluid flow as shown in Maxson annotated Figure 3 above, and
wherein the at least one internal plate is adapted to merge the first fluid and the second fluid flow to form a merged fluid flow, said merged fluid flow being directed to the outlet as indicated by the flow arrows shown in Maxson annotated Figure 3 above.
One of ordinary skill in the art at the time the invention was made would have been motivated to construct the Maxson hollow body with:
the at least one internal plate disposed within the hollow body to define a first hollow portion and a second hollow portion within the hollow body,

as taught by Larsson et al., where Maxson, in view of Larsson et al., disclose:
wherein fluid flow filtered through the first screen is directed into the first hollow portion to define a first fluid flow, said first fluid flow directed toward the at least one internal plate, 
wherein fluid flow filtered through the second screen is directed into the second hollow portion to define a second fluid flow, said second fluid flow being directed toward the at least one internal plate in a direction opposed from the first fluid flow, and
wherein the at least one internal plate is adapted to merge the first fluid and the second fluid flow to form a merged fluid flow, said merged fluid flow being directed to the outlet,

since: 
1).	Maxson is already modifying the internal structure of the screen intake so that the flow is more uniformly distributed, such that the screen intake can be operated at twice its capacity and still keep the maximum peak flow velocity to under 0.5 fps to protect fish and other aquatic organisms from harm (see Maxson 1:13-34); and Maxson does this with single pipe flow modifiers (see Maxson annotated Figure 3 above, disclosing a first single pipe flow modifier and a second single pipe flow modifier) and further states at 1:19-24, that a single pipe flow modifier “is able to increase the flow uniformity, which is the ratio of the average to peak flows, to about 72% as compared to just 32% for a cylinder without a flow modifier,” leaving room for improvement above 72%; and

3).	Like Maxson using pipe flow modifier obstacles to achieve cross-sectional velocity profile uniformity, Larsson et al. achieves cross-sectional velocity profile uniformity by “interposing in the flow path a plurality of obstacles or baffles suitably positioned and shaped” (see Larsson et al. Abstract), where the baffles are in the form of solid plates (plate baffles 29 shown in Figure 4) or plates with openings (plates 36 with openings 37 shown in Figure 7). (See Larsson et al. 1:61-68, Abstract, Figures 4 and 7, 2:21-22 and 2:26-27); and
4).	Maxson would have an interest in installing the internal plate, as taught by Larsson et al., in the Maxson hollow body, to further improve flow uniformity such that the flow uniformity is increased above the 72% effected by the single pipe flow modifiers (see Point 1 above).
Additional Disclosures Include:
Claim 21 – The Combination discloses the screen intake of Claim 19, wherein the first screen and the second screen each comprise a screen sidewall, a closed distal end, and an open proximal end, the open proximal end attached to one of the opposing ends of the hollow body, wherein the screen sidewall is cylindrical.  (See Maxson annotated Figure 3 above; and Abstract, lines 1-2 for cylindrical screen intake with cylindrical screen sidewall)
Claim 22 – The Combination discloses the screen intake of Claim 19, wherein the first hollow portion includes a first pipe and the second hollow portion includes a second pipe, as shown in Maxson annotated Figure 3 above, the first and second pipe[s] (the first pipe flow modifier with an open distal end disposed inside the first screen to receive fluid flow from the first screen, and an open proximal end disposed in the first hollow portion of the hollow body; and a second piper flow modifier with an open distal end disposed inside the second screen to receive fluid flow from the first screen, and an open proximal end disposed in the second hollow portion of the hollow body) each having an open distal end disposed [[disposed]] to receive fluid flow from the first screen and the second screen respectively, the first and second pipe each having an open proximal end disposed in the first hollow portion and the second hollow portion respectively, as shown in Maxson annotated Figure 3 above.
Claim 23 – The Combination discloses the screen intake of Claim 19, wherein the first hollow portion includes first double pipes and the second hollow portion includes second double pipes, the first double pipes and the second double pipes each comprise a first pipe disposed inside a second pipe, the first double pipes and the second double pipes each having an open distal end disposed to receive fluid flow from the first screen and the second screen respectively and the first double pipes and the second double pipes each having an open proximal end disposed in the first hollow portion and the second hollow portion respectively.  (See Maxson annotated Figure 3 above; and Figures 4 and 5) (See Rejection for Claim 22 above for guidance on interpreting the terms “open distal end” and “open proximal end”)
One of ordinary skill in the art at the time the invention was made would have been motivated to provide the Combination’s screen intake with first and second double pipe flow modifiers as disclosed in Maxson’s Figure 4 (Claim 23 pipe flow modifiers), instead of single pipe flow modifiers disclosed in Maxson’s Figure 2 and annotated Figure 3 above, because
1).	Maxson uses the pipe flow modifiers to modify the internal structure of the screen intake so that the flow is more uniformly distributed across the first screen and the second screen, such that the maximum peak flow velocity to under 0.5 fps to protect fish and other aquatic organisms from harm (see Maxson 1:13-34); and
2).	Maxson states at 3:55-59, “[T]he flow uniformity is 92% with the improved two pipe flow modifier shown (i.e. the Claim 23 pipe flow modifier), as compared to 72% for the one pipe prior art design shown in Fig. 2-A and just 32% for the prior art design shown in Figure 1-A that has no flow modifier.”
Claim 24 – The Combination discloses the screen intake of Claim 19, wherein the at least one internal plate (at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprises a first plate being solid (plates 15 are in the form of solid plates, plate baffles 29 and having a peripheral edge attached at least partially to an inside of the sidewall (front of separation chamber 10 and back of separation chamber 10 at horizontal plate 19) of the hollow body (separation chamber 10).  (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 19 for motivation to combine)
Claim 27 – The Combination discloses the screen intake of Claim 19, wherein the at least one internal plate (at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprises two or more plates disposed adjacent one another in the hollow body (outlet portion 11 comprising a funnel-shaped trough 12), at least one of the two or more plates defining one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations. (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 19 for motivation to combine)
Claim 28 – The Combination discloses the screen intake of Claim 27, wherein the two or more plates (two or more plates of the at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprise at least two plates disposed adjacent one another, each of the at least two plates defining one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations. (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 19 for motivation to combine)
Claim 29 – The Combination discloses the screen intake of Claim 27, wherein the two or more plates (two or more plates of the at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprise a central plate (central plate 15 of plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or central plate 36 of plates 36 with openings 37 shown in Figure 7), at least one first plate disposed adjacent one side of the central plate, and at least one second plate disposed adjacent another side of the central plate, wherein the at least one first and second plates each define one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations.  (See 
Claim 30 – The Combination discloses the screen intake of Claim 29, wherein the central plate (central plate 15 of plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) defines one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations.  (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 19 for motivation to combine)
The claims are directed to a method.  The claim language is in bold-faced font.
Regarding Claims 20, 31-32, and 35-38 – Maxson discloses a method (see Maxson annotated Figure 3 below, “Screen Intake,” and Title for “submerged”) comprising:

    PNG
    media_image4.png
    683
    734
    media_image4.png
    Greyscale

filtering a first fluid flow through a first screen mounted on a first end of a submerged screen intake, the first fluid flow entering a hollow interior of the submerged screen intake;
filtering a second fluid flow through a second screen mounted on a second end of the submerged screen intake, the second fluid flow entering the hollow interior of the submerged screen intake from a direction opposite the first fluid flow;
merging the first fluid flow and the second fluid flow 
directing the  (see Maxson annotated Figure 3 above, with fluid flow arrows disclosing the method).
Maxson does not disclose whether the hollow body has structure within, but from the flow lines shown in Figure 3 and Maxson itself, there is nothing that precludes the hollow body from having structure within.  In other words, Maxson discloses the claimed method but does not teach the at least one internal plate disposed within the hollow body, and the method step of:
merging the first fluid flow and the second fluid flow using at least one internal plate disposed within a hollow body to form a merged fluid flow; and
directing the reduced turbulence merged fluid flow to an outlet.

Maxson discloses the screen velocity profile must be uniform across the first and second screens.  (See Maxson Figures 1A, 2A, and 4A and 2:34-36, 2:41-42, and 2:50-52) Maxson further teaches that the maximum peak velocity is 0.5 seconds or below.
. . . Still more important, however, is the necessity of protecting fish and other aquatic organisms from harm and preventing buildup of debris along the length of the screen by ensuring that the maximum peak flow velocity through any of the slots of the intake screen is kept at 0.5 feet per second or below . . . . (See Maxson 1:13-18)

Maxson teaches that with no flow modification by flow modifiers (i.e. pipe flow modifiers) within the intake screen, the maximum 0.5 feet per is second is reached and the average flow through the screen is only 0.16 fps.  (See Maxson Figure 1A) When pipe flow modifiers within the intake screen are used, the flow across the screen is modified to be more uniform (see Maxson Figure 2A relative to Maxson Figure 1A), and the average flow through the screen is more than doubled from 0.16 fps to 0.36 fps. In other words, by modifying the internal structure of the screen intake so that the flow is more 
Maxson further teaches that a single pipe flow modifier “is able to increase the flow uniformity, which is the ratio of the average to peak flows, to about 72% as compared to just 32% for a cylinder without a flow modifier.” (See Maxson 1:18-24; and annotated Figure 3 above showing the single pipe flow modifier connecting the first screen with the hollow body and the single pipe flow modifier connecting the second screen with the hollow body).  As such, there is room for improving cross-sectional flow uniformity to above 72%.
Like Maxson, Larsson et al. is in the field of liquid separations.  Like Maxson, Larsson et al. is interested in increasing cross-sectional flow uniformity through the separator, i.e., a securing a more even distribution of the flow of a liquid.  (See Larsson et al. 1:62-2:5; Title; Abstract; Figures 1-4 and 7; and 2:12-22 and 26-27)  Larsson et al. achieves this by “interposing in the flow path a plurality of obstacles or baffles suitably positioned and shaped.”  (See Larsson et al. Abstract) The baffles are in the form of solid plates (plate baffles 29 shown in Figure 4) or plates with openings (plates 36 with openings 37 shown in Figure 7). (See Larsson et al. Figures 4 and 7 and 2:21-22 and 26-27)
at least one internal plate (plates 15, where the plates 15 are in the form of solid plates, i.e., plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) disposed within a hollow body (separation chamber 10) (outlet portion 11 comprising a funnel-shaped trough 12) (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27).
Like Maxson, Larsson et al. discloses liquid that enters the hollow body (separation chamber 10) from the side, at inlet 24, and flows to the outlet (outlet portion 11 comprising a funnel-shaped trough 12) below. (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Maxson annotated Figure 3 above)  Like Maxson, Larsson et al. operates the apparatus at the reduced flow velocities of laminar flow. (See Larsson et al. 1:62-68, where the apparatus is a laminar separation apparatus and the flow is decelerated) (See Maxson 1:13-18, where the maximum flow velocity is less than 0.5 fps because of “the necessity of protecting fish and other aquatic organisms from harm and preventing buildup of debris along 
When the Maxson obstacles, in the form of pipe flow modifiers to achieve cross-sectional velocity profile uniformity, are augmented with plate obstacles in the hollow body to do the same, as taught by Larsson et al., then Maxson, in view of Larsson et al., disclose:

    PNG
    media_image5.png
    681
    946
    media_image5.png
    Greyscale

merging the first fluid flow and the second fluid flow using at least one internal plate disposed within a hollow body to form a merged fluid flow; and directing the reduced turbulence merged fluid flow to an outlet, as indicated by the flow arrows – and the disclosed internal plate inherently causes a reduced turbulence merged fluid flow.  This is because the solid part of the internal plate does not allow the first fluid flow (from the first hollow portion of the screen intake) and the second fluid flow (from the second hollow portion of the screen intake) to impingement mix, and as such, the internal plate reduces turbulence relative to no internal plate.
One of ordinary skill in the art at the time the invention was made would have been motivated to provide the Maxson hollow body with:
at least one internal plate disposed within a hollow body,
as taught by Larsson et al., where Maxson, in view of Larsson et al., disclose:
A method of reducing flow turbulence in a submerged screen intake . . . 

merging the first fluid flow and the second fluid flow using at least one internal plate disposed within a hollow body to form a merged fluid flow; and directing the reduced turbulence merged fluid flow to an outlet,

since:
1).	Maxson is already modifying the internal structure of the screen intake so that the flow is more uniformly distributed, such that the screen intake can be operated at twice its capacity and still keep the maximum peak flow velocity to under 0.5 fps to protect fish and other aquatic organisms from harm (see Maxson 1:13-34); and Maxson does this with single pipe flow modifiers (see Maxson annotated Figure 3 above, disclosing a first single pipe flow modifier and a second single pipe flow modifier) and further states at 1:19-24, that a single pipe flow modifier “is able to increase the flow uniformity, which is the ratio of the average to peak flows, to about 72% as compared to just 32% for a cylinder without a flow modifier,” leaving room for improvement above 72%; and
2).	Like Maxson, Larsson et al. is interested in the cross-sectional velocity profile being uniform for a low flow rate (i.e., the even distribution of the flow of an influent liquid, in a laminar flow) (see Larsson et al. 1:61-68);
3).	Like Maxson using pipe flow modifier obstacles to achieve cross-sectional velocity profile uniformity, Larsson et al. achieves cross-sectional velocity profile uniformity by “interposing in the flow path a plurality of obstacles or baffles suitably positioned and shaped” (see Larsson et al. Abstract), where the baffles are in the form of solid plates (plate baffles 29 shown in Figure 4) or plates with openings (plates 36 with openings 37 shown in Figure 7) (see Larsson et al. 1:61-68, Abstract, Figures 4 and 7 and 2:21-22 and 26-27); and 
4).	Maxson would have an interest in installing the internal plate, as taught by Larsson et al., in the Maxson hollow body, to further improve flow uniformity such that the flow uniformity is increased above the 72% effected by the single pipe flow modifiers (see Point 1 above).
Additional Disclosures Include:
Claim 31 – The Combination discloses the method of Claim 20, wherein the first screen and the second screen each comprise a screen sidewall, a closed distal end, and an open proximal end, the open proximal end attached to one of the opposing ends of the hollow body, wherein the screen sidewall is cylindrical.  (See Maxson annotated Figure 3 above; and Abstract, lines 1-2 for cylindrical screen intake with cylindrical screen sidewall)
Claim 32 – The Combination discloses the method of Claim 20, wherein the at least one internal plate (at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprises a first plate being solid (plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4) and having a peripheral edge attached at least partially to an inside of the sidewall (front of separation chamber 10 and back of separation chamber 10 at horizontal plate 19) of the hollow body (separation chamber 10).  (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 20 for motivation to combine)
Claim 35 – The Combination discloses the method of Claim 20, wherein the at least one plate (at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprises two or more plates disposed adjacent one another in the hollow body, at least one of the two or more plates defining one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations. (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 20 for motivation to combine)
Claim 36 – The Combination discloses the method of Claim 35, wherein the two or more plates (two or more plates of the at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprise at least two plates disposed adjacent one another, each of the at least two plates defining one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations.
Claim 37 – The Combination discloses the method of Claim 35, wherein the two or more plates (two or more plates of the at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprise a central plate (central plate 15 of plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or central plate 36 of plates 36 with openings 37 shown in Figure 7), at least one first plate disposed adjacent one side of the central plate, and at least one second plate disposed adjacent another side of the central plate, wherein the at least one first and second plates each define one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations.  (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 20 for motivation to combine)
Claim 38 – The Combination discloses the method of Claim 37, wherein the central plate (central plate 15 of plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or central plate 36 of plates 36 with openings 37 shown in Figure 7) defines one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations.  (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejection for Claim 20 for motivation to combine).

Claims 25-26 and 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maxson, in view of Larsson et al., in further view of Hsiung (US-3898164-A, Aug. 5, 1975).  Maxson, in view of Larsson et al., are hereinafter known as the Combination.  Maxson, in view of Larsson et al., in view of Hsiung, are hereinafter known as Combination II. 
The claims are directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claim 25 – The Combination discloses the screen intake of Claim 24, but does not teach wherein the first plate comprises a tab extending radially from the peripheral edge and disposed through the outlet of the hollow body.
Regarding Claim 26 – The Combination, in view of Hsiung, disclose the screen intake of Claim 25, wherein the tab extends a length into a conduit coupled to the outlet. 
Regarding Claim 33 – The Combination discloses the method of Claim 32, but does not teach wherein the first plate comprises a tab extending radially from the peripheral edge and disposed through the outlet of the hollow body.
Regarding Claim 34 – The Combination, in view of Hsiung, discloses the method of Claim 33, wherein the tab extends a length into a conduit coupled to the outlet.  Details follow.
As shown in the Rejection for Claim 29 (and Claim 37) above, the Combination discloses:
wherein the two or more plates (two or more plates of the at least one internal plate, as taught by Larsson et al., i.e. plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or plates 36 with openings 37 shown in Figure 7) comprise a central plate (central plate 15 of plates 15, where the plates 15 are in the form of solid plates, plate baffles 29 shown in Figure 4, or central plate 36 of plates 36 with openings 37 shown in Figure 7), at least one first plate disposed adjacent one side of the central plate, and at least one second plate disposed adjacent another side of the central plate, wherein the at least one first and second plates each define one or more openings therein, since both the plate baffles 29 in Figure 4 and the plates 36 with openings 37 in Figure 7, meet these limitations.  (See Larsson et al. Figures 1-4 and 7; and 2:12-22 and 26-27) (See Rejections for Claims 19 and 20 for motivation to combine Maxson, in view of Larsson et al.)
In other words, the Combination discloses the following embodiment:

    PNG
    media_image6.png
    681
    946
    media_image6.png
    Greyscale

Like Maxson, in view of Larsson et al. (i.e., the Combination), Hsiung is in the liquid separations field.  Like the Combination, Hsiung discloses liquid that enters a hollow body (upper part 11 of supporting structure 13) from the side, at inlet 13a, and flows to the outlet (lower part 12 of supporting structure 13) below.  (See Hsiung Figures 1-4; and 1:64-2:6) (See Maxson annotated Figure 3 above)  Like the Combination, Hsiung is interested in increasing cross-sectional flow uniformity through the separator, i.e., “means are provided for distributing an influent flow of liquid” – and Hsiung uses the same perforated plates of the Combination, to achieve cross-sectional flow uniformity through the separator.  (See Hsiung Title; Abstract; 1:38-62, particularly 1:45-46 for cross-sectional flow uniformity through the separator; 2:43-50; and Figures 1-4, particularly Figure 3, and 1:45-55, for the perforated plates) (See Rejection for Claims 19 and 20, motivation to combine Maxson, in view of Larsson et al., for increasing cross-sectional flow uniformity through the separator via obstacles, i.e. Maxson pipe flow modifiers, and solid / perforated plates taught by Larsson et al.)
Hsiung further teaches the plates comprising tabs.  Specifically, Hsiung discloses constructing the hollow body with “generally parallel, vertical perforated sheets (14) (the disclosed plates of the Combination) forming a first set of vertical channels therebetween and sludge thickening and flow baffling means including a second set of spaced apart inclined imperforate sheets (21) (the disclosed tabs, not taught by the Combination) disposed beneath the first set of sheets.” (See Hsiung 1:38-60; Figures 1-4; and 1:64-2:6) The disclosed tabs are used “whereby settleable particles of material (like unfiltered debris, see Maxson 1:13-19) in the influent flow of liquid settle out of the liquid and slide down the imperforate sheets (the disclosed tab) in the second set whence they can be withdrawn.” (See Hsiung 1:56-62)
In other words, Hsiung discloses:
Claim 25 (and Claim 33) – Hsiung discloses wherein the first plate (one of sheets 14 with perforations 15) comprises a tab (imperforate sheet 21) extending radially from the peripheral edge and disposed through the outlet (lower part 12 of supporting structure 13) of the hollow body (upper part 11 of supporting structure 13).  (See Hsiung Figures 1-4)
Claim 26 (and Claim 34) – Hsiung, discloses wherein the tab (imperforate sheet 21) extends a length into a conduit coupled to the outlet (lower part 12 of supporting structure 13).  (See Hsiung Figures 1-4)
When the Maxson, in view of Larsson et al. plates are constructed with tabs taught by Hsiung, Maxson, in view of Larsson et al., in view of Hsiung, disclose:

    PNG
    media_image7.png
    681
    946
    media_image7.png
    Greyscale

One of ordinary skill in the art at the time the invention was made would have been motivated to construct (provide) the Combination's plates with tabs as taught by Hsiung:
Claim 25 – wherein the first plate comprises a tab extending radially from the peripheral edge and disposed through the outlet of the hollow body.
Claim 26 – wherein the tab extends a length into a conduit coupled to the outlet.

Claim 33 – wherein the first plate comprises a tab extending radially from the peripheral edge and disposed through the outlet of the hollow body.
Claim 34 – wherein the tab extends a length into a conduit coupled to the outlet.

since:
1).	Like Maxson, in view of Larsson et al. (i.e. the Combination), Hsiung is in the liquid separations field.  Like the Combination, Hsiung discloses liquid that enters a hollow body (upper part 11 of supporting structure 13) from the side, at inlet 13a, and flows to the outlet (lower part 12 of supporting structure 13) below.  (See Hsiung Figures 1-4; and 1:64-2:6) (See Maxson annotated Figure 3 above)  Like the Combination, Hsiung is interested in increasing cross-sectional flow uniformity through the separator, i.e., “means 
2).	Hsiung further discloses the plates comprising tabs.  Specifically, Hsiung discloses constructing the hollow body with “generally parallel, vertical perforated sheets (14) (the disclosed plates of the Combination) forming a first set of vertical channels therebetween and sludge thickening and flow baffling means including a second set of spaced apart inclined imperforate sheets (21) (the disclosed tabs, not taught by the Combination) disposed beneath the first set of sheets.” (See Hsiung 1:38-60; Figures 1-4; and 1:64-2:6) The disclosed tabs are used “whereby settleable particles of material (like unfiltered debris, see Maxson 1:13-19) in the influent flow of liquid settle out of the liquid and slide down the imperforate sheets (the disclosed tab) in the second set whence they can be withdrawn.” (See Hsiung 1:56-62)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Ekholm ’871 (US-10214871-B2, Feb. 26, 2019) – The instant application is a continuation of Application No. 13/117,405, published as the Ekholm ‘871 patent.
B).	Application No. 13/117,405, Office Action dated Dec. 21, 2016 – The above rejections of the instant application employ the same prior art and substantially the same reasoning for the structural elements of the claims, as was set forth in the parent application’s Office Action. The key difference between the two patentability analyses is the interpretation of 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        2/16/2022

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779